Order entered November 20, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00802-CV

       HOSSEIN S. NAMDARKHAN AND BARDIA NAMDARKHAN, Appellant

                                           V.

              GLAST, PHILLIPS & MURRAY, P.C., MARK C. ENOCH,
             MARK C. ENOCH, PC, AND MATTHEW ENOCH, Appellees

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-00853

                                        ORDER
      Before the Court is the November 16, 2018 motion of appellant Bardia Namdarkhan for

an extension of time to file a brief. We GRANT the motion and extend the time to Monday,

December 17, 2018.


                                                  /s/   ADA BROWN
                                                        JUSTICE